DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/11/2021 has been entered.  Claims 1-14 and 19 have been amended.  Claims 1-20 are still pending in this application, with claims 1 and 14 being independent.

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, the limitation “the housing is configured direct a flow of pressurized air” on line 5 is grammatically incorrect and is suggested to be changed to “the housing is configured to direct a flow of pressurized air”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0091951) in view of Youngblood et al. (US 2019/0269246)
Regarding claim 1, Miller teaches a base unit (100, Fig. 1) including a housing (the housing/outer walls of 100 shown in Fig. 1), at least one battery (battery, Paragraph 0020), a fan (110, Fig. 1, Paragraph 0021) arranged to draw power from the at least one battery (Fig. 6, Paragraph 0021), and a light source (106, Fig. 1, Paragraph 0019) arranged to draw power from the at least battery (Fig. 6, Paragraph 0021); 
an decorative inflatable element (102, Fig. 1, specifically its considered to be decorative) having a decorative shape removably connected to the base and configured to be expanded into a semi-rigid shape when filled with pressurized air from the fan (Fig. 1); and 
a controller (308, Fig. 6) configured to receive commands from a remote-control unit and to control the operation of the fan and the light source (Fig. 6, Paragraph 0020).
Miller fails to teach at least one battery located in the housing.
Youngblood teaches at least one battery located in the housing (100, Paragraphs 0051-0053).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the battery of Miller inside the housing of Miller as taught by Youngblood, in order to provide light to the LEDs as well as the blower while not needing a vehicle close to the lighting device at all times.

Regarding claim 14, Miller teaches a method for displaying an illuminated inflatable decoration (device shown in Fig. 1) including a base unit (100, Fig. 1) having a housing (the housing/outer walls of 100 shown in Fig. 1), at least one battery (battery, Paragraph 0020), a fan 
mounting the base unit (Fig. 1, Specifically its mounted on a bottom surface that it sits on); 
expanding the decorative inflatable element (120, Fig. 1) into a semi-ridged decorative shape (Fig. 1), wherein expanding the inflatable element includes sending commands from a remote-control unit (Paragraph 0031) to the controller lighting (Paragraphs 0021 and 0031).
Miller fails to teach at least one battery located in the housing.
Youngblood teaches at least one battery located in the housing (100, Paragraphs 0051-0053).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the battery of Miller inside the housing of Miller as taught by Youngblood, in order to provide light to the LEDs as well as the blower while not needing a vehicle close to the lighting device at all times.
Miller fails to explicitly teach the inflatable element includes sending commands from a remote-control unit to the controller to operate the fan thus filling the element with pressurized air from the fan
However, Miller teaches the power supply circuit controlling the blower (Paragraph 0021) and the remote programming of the power supply circuit (Paragraph 0031).


Regarding claim 15, Miller teaches mounting the base unit includes mounting the base unit on flat surface (Figs. 1 and 2 show the base is meant to be on a flat surface).

Regarding claim 20, Miller teaches diffusing light emitted from the light source into the inflatable element (122, Fig. 1, Paragraph 0018, which specifically teaches that 122 is translucent which means the light is being diffused).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0091951) in view of Youngblood et al. (US 2019/0269246) and Inskeep (US 2018/0340661).
Regarding claim 16, Miller fails to teach a hook.
Inskeep teaches mounting the base unit (34 and 36, Fig. 6) includes hanging light by unfolding a hook (32, Fig. 6) attached to the base and hanging the hook on a support whereby the light is suspended from the support by the hook.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a folding hook appropriately side for the base and overall inflatable .

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0091951) in view of Youngblood et al. (US 2019/0269246) and Haungs (US 2018/0112851).
Regarding claim 17, Miller fails to teach mounting the base unit includes magnetically securing the decoration to a floating support.
Haungs teaches mounting the base unit (100, Fig. 1) includes magnetically securing (12 and 16, Fig. 1, Paragraph 0042) the decoration to a floating support (12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the floating support to the bottom of the inflatable element of Miller and to have the at least one magnet in the base unit of Miller to magnetically mount the base to the floating support as taught by Hungs, in order to provide a strong connection to support the inflatable element while being connected and to ensure that the inflatable element does not separate from the base.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0091951) in view of Youngblood et al. (US 2019/0269246) and Yost (US 3670440).
Regarding claim 18, Miller fails to teach selecting a design cover from a plurality of interchangeable design covers; and removably attaching the design cover to the base.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have been able to remove the cover of Miller and to replace is with a different design cover which is interchangeable with the first cover, in order to advertise different thing which are different shapes (Yost, column 4 lines 45-60).

Allowable Subject Matter
Claims 2-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest a base unit with a housing, at least one battery, a fan, a light source, a decorative inflatable element configured to be expanded into a semi-rigid shape, a controller configured to receive commands from a remote-control unit and to control the fan and light source, the base unit having a bottom surface configured to be mounted on a flat surface and an upper surface with an air tight seal connected to the inflatable element, the fan being a centrifugal fan, the base unit having a finned inlet configured to direct air to the fan, the housing being rim shaped as a ring and the directing air flow of the fan around the light source and into the inflatable element as specifically called for the claimed combinations.

However Miller fail to disclose the base unit has an upper surface with an airtight seal connected to the inflatable element, wherein the fan is a centrifugal fan, the base unit has a finned inlet configured to direct air into the fan, the housing has a rim shaped as a ring, and a diffuser mounted in a hole formed by a rim of the housing as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Miller reference in the manner required by the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/            Examiner, Art Unit 2875                                                                                                                                                                                            
/ALEXANDER K GARLEN/            Primary Examiner, Art Unit 2896